Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 1 of 21




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-CV-25046-SCOLA

   FEDERAL TRADE COMMISSION,

         Plaintiff,
   v.

   DRAGON GLOBAL LLC, et al.,

         Defendants.
                                             /

                         CORPORATE DEFENDANTS’ ANSWER AND
                       AFFIRMATIVE DEFENSES TO THE COMPLAINT

         Melanie E. Damian, as Receiver for the corporate entity Defendants, 714 Media LTD., Bal

   Family LP, Bella Vista Media LTD, Blackbird Media LLC, Bluebird Media LLC, Borat Media LLC,

   Bring Back The Magic Media LLC, Bronco Family Holdings LP, CEG Media LLC, Cambridge Media

   Series LLC, Cardozo Holdings LLC, Carganet S.A., Chametz Media LLC, Chelsa Media LLC,

   Coinstar Media LLC, DG DMV LLC, Direct Market LLC, Domain Development Studios LLC,

   Domain Dividends Media LLC, Eagle Media LLC, Falcon Media LLC, Final Draft Media LLC, GNR

   Media LLC, Island Media LLC, Issue Based Media LLC, Leatherback Media Group LLC, License

   America Holdings LLC, License America Management LLC, MAC Media LTD., MACAU Media

   LLC, MBL Media LTD. Inc., On Point Domains LLC, On Point Employment LLC, On Point Global

   LLC, On Point Guides LLC, Orange Grove Media LLC, Orange and Blue Media LLC, PJ Groove

   Media LLC, Panther Media LLC, Pirate Media LLC, Pivot Media Group LLC, Sandman Media Group

   LLC, Shadow Media LLC, Skylar Media LLC, Slayer Billing LLC, Spartacus Media LLC, Very Busy

   Media LLC, Wasabi Media LLC, and Yamazaki Media LLC, Dragon Global Holdings, LLC, Dragon
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 2 of 21




   Global, LLC and On Point Capital Partners, LLC, (collectively, the “Corporate Defendants”),1 by

   and through undersigned counsel, respectfully submits their Answer and Affirmative Defenses to the

   Federal Trade Commission’s Complaint for Permanent Injunctive and Other Equitable Relief [ECF

   No. 1]. The Receiver reserves the right to amend this Answer and Affirmative Defenses as new

   information is discovered through the Receiver’s ongoing investigation of the Corporate Defendants.

                                                 ANSWER

              1.      Admit that the FTC has brought its action under Section 13(b), but assert that a

       dispute remains as to the remedies sought in this paragraph.

              2.      Admit.

              3.      Admit.

              4.      Admit.

              5.      Admit as to the FTC’s authorization to initiate federal district court proceedings,

   but assert that a dispute remains as to the remedies listed in this paragraph.

              6.      Admit.2

              7.      Admit.

              8.      Admit.

              9.      Admit.

              10.     Admit.

              11.     Admit.


   1
    The Receiver has been placed in control of the Corporate Defendants and therefore responds to
   the Complaint on their behalf. This Answer and Affirmative Defenses is based on the knowledge
   she gained since the date of her appointment.

   2
    To the extent that certain Corporate Defendants continue to operate in the Southern District of
   Florida, they have moved their principal place of business to 8325 N.E. 2nd Ave., Ste. 100, Miami,
   FL 33138.
                                                      2
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 3 of 21




          12.   Admit.

          13.   Admit.

          14.   Admit.

          15.   Admit.

          16.   Admit.

          17.   Admit.

          18.   Admit.

          19.   Admit.

          20.   Admit.

          21.   Admit.

          22.   Admit.

          23.   Admit.

          24.   Admit.

          25.   Admit.

          26.   Admit.

          27.   Admit.

          28.   Admit.

          29.   Admit.

          30.   Admit.

          31.   Admit.

          32.   Admit.

          33.   Admit.

          34.   Admit.


                                        3
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 4 of 21




          35.   Admit.

          36.   Admit.

          37.   Admit.

          38.   Admit.

          39.   Admit.

          40.   Admit.

          41.   Admit.

          42.   Admit.

          43.   Admit.

          44.   Admit.

          45.   Admit.

          46.   Admit.

          47.   Admit.

          48.   Admit.

          49.   Admit.

          50.   Admit.

          51.   Admit.

          52.   Admit.

          53.   Admit.

          54.   Admit.

          55.   Admit.

          56.   Admit.

          57.   Admit.


                                        4
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 5 of 21




               58.     Admit.

               59.     Admit.

               60.     This paragraph contains no allegation to admit or deny, and therefore, no

       response is required.

               61.     Corporate Defendants admit that Mr. Katz was a founder and Chief Executive

       Officer of On Point Global and an owner and member of Bronco Family Holdings.3 The

       Receiver is investigating the remaining allegations in this paragraph and cannot admit or deny

       those allegations at this time.

               62.     Corporate Defendants admit that Mr. Katz signed documents on behalf of the

       Corporate Defendants, including corporate incorporation and registration documents and that

       Mr. Katz had authority over certain websites offering services that generate revenue for

       Corporate Defendants. Mr. Katz obtained merchant accounts for certain Corporate Defendants

       and signed an application for a mail drop used by certain Corporate Defendants. The Receiver

       is investigating the remaining allegations in this paragraph and cannot admit or deny those

       allegations at this time.

               63.     Corporate Defendants admit that Mr. Katz resides in this District. The Receiver

       is investigating the remaining allegations in this paragraph and cannot admit or deny those

       allegations at this time.

               64.     Corporate Defendants admit that Mr. Levison was the Chief Administrative

       Officer, General Counsel and co-owner of On Point Global LLC and a member and manager of

       BAL Family LP. The Receiver is investigating the remaining allegations in this paragraph and




   3
    Capitalized terms used but not defined in this Answer shall have the meaning ascribed to them
   in the Complaint [ECF No. 1].
                                                      5
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 6 of 21




    cannot admit or deny those allegations at this time.

           65.     Corporate Defendants admit that Mr. Levison opened merchant accounts and

    obtained mail drop accounts for certain Corporate Defendants, and that he was the signatory on

    certain depository accounts containing funds from certain Corporate Defendants. Mr. Levison’s

    LinkedIn profile speaks for itself. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.

           66.     Corporate Defendants admit that Mr. Levison resides in this District. The

    Receiver is investigating the remaining allegations in this paragraph and cannot admit or deny

    those allegations at this time.

           67.     Corporate Defendants admit that Mr. Zangrillo was Chairmain, officer and co-

    owner of On Point Global. His LinkedIn profile speaks for itself. He was a member and manager

    of DG DMV and On Point Capital Partners. The Receiver is investigating the remaining

    allegations in this paragraph and cannot admit or deny those allegations at this time.

           68.     Corporate Defendants admit that Mr. Zangrillo resides in this District. The

    Receiver is investigating the remaining allegations in this paragraph and cannot admit or deny

    those allegations at this time.

           69.     Corporate Defendants admit that, until approximately June 2019, Ms. Mahon

    was Senior Vice President and owner of Waltham Technologies and manager for PJ Groove

    Media. The Receiver is investigating the remaining allegations in this paragraph and cannot

    admit or deny those allegations at this time.

           70.     Corporate Defendants admit that Ms. Mahon was a signatory for certain

    corporate accounts for certain Corporate Defendants. Ms. Mahon had obtained a merchant

    account for a Transaction Entity. The Receiver is investigating the remaining allegations in this


                                                    6
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 7 of 21




    paragraph and cannot admit or deny those allegations at this time.

           71.     The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           72.     Corporate Defendants admit that Mr. Rothman was the director of data

    processing and officer and co-owner of On Point Global through an entity and an officer and

    co-owner of Yamazaki Media. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.

           73.     Corporate Defendants admit that Mr. Rothman was a signatory on corporate

    accounts for certain Corporate Defendants. The Receiver is investigating the remaining

    allegations in this paragraph and cannot admit or deny those allegations at this time.

           74.     Corporate Defendants admit that Mr. Rothman resides in this District. The

    Receiver is investigating the remaining allegations in this paragraph and cannot admit or deny

    those allegations at this time.

           75.     Corporate Defendants admit that Mr. Sherman was director of data processing

    and owner of 714 Media. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.

           76.     Corporate Defendants admit that Mr. Sherman registered domains and obtained

    merchant accounts for certain Corporate Defendants. The Receiver is investigating the

    remaining allegations in this paragraph and cannot admit or deny those allegations at this time.

           77.     Corporate Defendants admit that Mr. Sherman resides in this District. The

    Receiver is investigating the remaining allegations in this paragraph and cannot admit or deny

    those allegations at this time.

           78.     No response is required.



                                                   7
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 8 of 21




           79.     No response is required.

           80.     Corporate Defendants admit that certain Corporate Defendants operated as a

    common enterprise. The Receiver is investigating the remaining allegations in this paragraph

    and cannot admit or deny those allegations at this time.

           81.     Corporate Defendants admit that certain Defendants frequently created or

    abandoned entities. The Receiver is investigating the remaining allegations in this paragraph

    and cannot admit or deny those allegations at this time.

           82.     The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           83.     The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           84.     The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           85.     The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           86.     Corporate Defendants admit that BV Media runs the call center in Costa Rica

    and that G8 Labs operates in Uruguay. Corporate Defendants admit that Karla Jinesta is an

    employee who manages BV Media and Ramiro Baluga is an employee who manages G8 Labs.

    Mr. Levison was the Chief Administrative Officer for certain Corporate Defendants and in that

    role performed administrative tasks for BV Media. Mr. Katz’s LinkedIn post speaks for itself.

    The Receiver is investigating the remaining allegations in this paragraph and cannot admit or

    deny those allegations at this time.

           87.     Corporate Defendants admit that BV Media runs a call center handling calls with



                                                   8
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 9 of 21




    American consumers. The Receiver is investigating the remaining allegations in this paragraph

    and cannot admit or deny those allegations at this time.

            88.     Corporate Defendants admit that G8 Labs creates content for certain of the

    Corporate Defendants’ websites. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.

            89.     Corporate Defendants admit that DG DMV was organized in 2015 by a Dragon

    Global employee that signed and filed the registration for that entity and provided her Dragon

    Global email address as the contact information for that entity. The Receiver is investigating the

    remaining allegations in this paragraph and cannot admit or deny those allegations at this time.

            90.     Corporate Defendants admit that Waltham Technologies was the “employer” of

    certain of Corporate Defendants’ employees for a period of time. Issue Based Media leased

    office space and paid rent. Cambridge Media held operating bank accounts for certain Corporate

    Defendants. The Receiver is investigating the remaining allegations in this paragraph and cannot

    admit or deny those allegations at this time.

            91.     The Dragon Global Defendants’ website speaks for itself. The Receiver is

    investigating the remaining allegations in this paragraph and cannot admit or deny those

    allegations at this time.

            92.     The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            93.     The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            94.     The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.



                                                    9
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 10 of 21




            95.     Corporate Defendants admit that Bronco Family Holdings is a Bahamas

    partnership and holds an ownership interest in certain Corporate Defendants. Mr. Katz and his

    wife, Marjan Katz, are U.S. citizens that reside in Miami, Florida. The Receiver is not aware of

    any employees for Bronco Family Holdings. The Receiver is investigating the remaining

    allegations in this paragraph and cannot admit or deny those allegations at this time.

            96.     Corporate Defendants admit that BAL Family is a Delaware partnership in which

    Mr. Levison is a partner. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.

            97.     Corporate Defendants admit that Mr. Levison is a U.S. citizen that resides in

    Miami, Florida. Cardozo Holdings is a Nevis limited liability company that owns an interest in

    certain Corporate Defendants. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.

            98.     Corporate Defendants admit that Mr. Sherman is a U.S. citizen that resides in

    Miami, Florida. The Receiver is investigating the remaining allegations in this paragraph and

    cannot admit or deny those allegations at this time.

            99.     Corporate Defendants admit that Mr. Rothman is a U.S. citizen that resides in

    Miami, Florida. Mac Media owns an interest in certain Corporate Defendants. The Receiver is

    investigating the remaining allegations in this paragraph and cannot admit or deny those

    allegations at this time.

            100.    Corporate Defendants admit that Mr. Zangrillo is a manager of On Point Capital

    Partners. The Receiver is investigating the remaining allegations in this paragraph and cannot

    admit or deny those allegations at this time.

            101.    The Receiver is investigating the allegations in this paragraph and cannot admit



                                                    10
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 11 of 21




    or deny those allegations at this time.

           102.    Corporate Defendants admit that many of the Corporate Defendants share

    officers and employees. Mr. Katz was CEO, Messrs. Rothman and Sherman were the directors

    of data processing and Mr. Levison was Chief Administrative Officer and General Counsel for

    the On Point Defendants. As part of his role as Chief Administrative Officer, Mr. Levison

    performed administrative tasks for BV Media. Karla Jinesta manages BV Media. Ramiro Baluga

    was On Point’s Senior VP of Publishing and CEO of G8 Labs. The Receiver is investigating the

    remaining allegations in this paragraph and cannot admit or deny those allegations at this time.

           103.    Corporate Defendants admit that certain Corporate Defendants share office

    space. They operated primarily from an office in Miami and an office in Boca Raton. The first

    Miami office was at 425 N.W. 26th Street, Miami, Florida. There was also a second Miami

    office at 350 N.E. 60th Street, Miami, Florida leased by Issue Based Media. Certain other mail

    drops were used for merchant accounts. The Receiver is investigating the remaining allegations

    in this paragraph and cannot admit or deny those allegations at this time.

           104.    Corporate Defendants admit that certain Corporate Defendants commingled

    funds, and that wire transfer records show millions of dollars in intercompany transfers over the

    past three years including to the overseas companies. The Receiver is investigating the

    remaining allegations in this paragraph and cannot admit or deny those allegations at this time.

           105.    Corporate Defendants admit that certain Corporate Defendants used unified

    branding in non-consumer facing communications as “On Point” or “On Point Global”. Certain

    On Point subsidiaries including, BV Media and G8Labs branded themselves as “an On Point

    company” and performed certain essential functions under On Point’s direction. The LinkedIn

    profiles speak for themselves. The Receiver is investigating the remaining allegations in this



                                                   11
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 12 of 21




    paragraph and cannot admit or deny those allegations at this time.

           106.    Corporate Defendants admit that certain Corporate Defendants operate under

    common control. The Receiver is investigating the remaining allegations in this paragraph and

    cannot admit or deny those allegations at this time.

           107.    To the extent that the allegations in this paragraph seek a legal conclusion, they

    are denied. The Receiver is investigating the remaining allegations in this paragraph and cannot

    admit or deny those allegations at this time.

           108.    Admit.

           109.    Corporate Defendants admit that certain Corporate Defendants operated websites

    that provided application assistance to renew drivers’ licenses and provided guides for

    applications for Section 8 housing and fishing licenses. The Receiver is investigating the

    remaining allegations in this paragraph and cannot admit or deny those allegations at this time.

           110.    Corporate Defendants admit that certain Corporate Defendants operated websites

    that collect personal data and other websites that collect credit card information to pay for

    services. The Receiver is investigating the remaining allegations in this paragraph and cannot

    admit or deny those allegations at this time.

           111.    Corporate Defendants admit that certain Corporate Defendants operated websites

    that offered consumers a PDF guide rather than delivering services. Those websites are no

    longer operating. The Receiver is investigating the remaining allegations in this paragraph and

    cannot admit or deny those allegations at this time.

           112.    Corporate Defendants admit that certain Corporate Defendants published

    consumer facing websites. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.



                                                    12
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 13 of 21




           113.    Corporate Defendants admit that certain Corporate Defendants publish websites

    that fall into the following categories, paid guides, freemium sites and e-commerce services.

    The Receiver is investigating the remaining allegations in this paragraph and cannot admit or

    deny those allegations at this time.

           114.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           115.    Admit.

           116.    Admit.

           117.    Without knowledge and therefore denied.

           118.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           119.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           120.    Admit.

           121.    Admit.

           122.    Corporate Defendants admit that clicking certain “Get Started” links or certain

    states in the clickable map brings consumers to the Corporate Defendants’ motor-vehicle related

    sites. The Receiver is investigating the remaining allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           123.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           124.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.



                                                   13
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 14 of 21




           125.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           126.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           127.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           128.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           129.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           130.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           131.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           132.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           133.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           134.    Corporate Defendants admit that certain Corporate Defendants do not deliver

    drivers’ licenses, however, certain of Corporate Defendants do deliver car registrations. The

    Receiver is investigating the remaining allegations in this paragraph and cannot admit or deny

    those allegations at this time.

           135.    The Receiver is investigating the allegations in this paragraph and cannot admit



                                                  14
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 15 of 21




    or deny those allegations at this time.

           136.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           137.    Without knowledge and therefore denied.

           138.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           139.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           140.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           141.    Corporate Defendants admit that certain Corporate Defendants provide a PDF

    titled “Guide to Become an Expert Fisherman”. The Receiver is investigating the remaining

    allegations in this paragraph and cannot admit or deny those allegations at this time.

           142.    Corporate Defendants admit that certain websites collected credit card

    information in exchange for PDF guides. The Receiver is investigating the remaining allegations

    in this paragraph and cannot admit or deny those allegations at this time.

           143.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           144.    Admit.

           145.    Corporate Defendants admit that certain Corporate Defendants operate websites

    related to public benefits. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.

           146.    Corporate Defendants admit that certain Corporate Defendants operate websites



                                                   15
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 16 of 21




    related to public benefits. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.

            147.    Corporate Defendants admit that certain Corporate Defendants operate websites

    related to public benefits. The Receiver is investigating the remaining allegations in this

    paragraph and cannot admit or deny those allegations at this time.

            148.    Corporate Defendants admit that certain Corporate Defendants operate websites

    related to public benefits that collect personal information, including but not limited to full

    name, address, date of birth, gender, telephone number and email address. The Receiver is

    investigating the remaining allegations in this paragraph and cannot admit or deny those

    allegations at this time.

            149.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            150.    Without knowledge and therefore denied.

            151.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            152.    Without knowledge and therefore denied.

            153.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            154.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            155.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            156.    The Receiver is investigating the allegations in this paragraph and cannot admit



                                                   16
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 17 of 21




    or deny those allegations at this time.

            157.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            158.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            159.    Corporate Defendants admit that certain Corporate Defendants operated websites

    in the past that caused consumers browsers to open windows that contain marketing offers and

    links. The Receiver is unable to verify the content of a website as of May 6, 2019.

            160.    Corporate Defendants admit that certain Corporate Defendants operated websites

    where the original webpage navigates to a new webpage containing text at the top of the page

    stating, “Thank you, your guide has been sent to your email. Please check your inbox.” The

    Receiver is unable to verify the content of a website as of May 6, 2019.

            161.    Without knowledge and therefore denied.

            162.    Corporate Defendants admit that their websites do not provide an eligibility

    determination. The Receiver is investigating the remaining allegations in this paragraph and

    cannot admit or deny those allegations at this time.

            163.    Corporate Defendants admit that consumers who provided the requested

    information on certain websites received downloadable PDF guides. The Receiver is

    investigating the remaining allegations in this paragraph and cannot admit or deny those

    allegations at this time.

            164.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

            165.    The Receiver is investigating the allegations in this paragraph and cannot admit



                                                   17
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 18 of 21




    or deny those allegations at this time.

           166.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           167.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           168.    No response is required.

           169.    Admit.

           170.    Admit.

           171.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           172.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           173.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           174.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           175.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           176.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           177.    The Receiver is investigating the allegations in this paragraph and cannot admit

    or deny those allegations at this time.

           178.    To the extent this paragraph contains a legal conclusion, no response is required.



                                                   18
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 19 of 21




    Nevertheless, the Receiver disputes that the remedies sought by Plaintiff are supported by the

    statute. The Receiver is investigating the allegations in this paragraph and cannot admit or deny

    those allegations at this time.

            179.   Any allegation not specifically admitted is denied.


                                  AFFIRMATIVE DEFENSES

            In further response, upon information and belief and subject to further investigation and

    discovery, Corporate Defendants assert the following affirmative defenses:

                                  FIRST AFFIRMATIVE DEFENSE

          Corporate Defendants assert that certain of the remedies sought by the Plaintiff may not be

   authorized by law including, Plaintiff’s claims for restitution, disgorgement, rescission or

   reformation of contracts.

                                      SECOND AFFIRMATIVE
                                           DEFENSE
   Certain of the remedies sought by the Plaintiff violate the Corporate Defendants’ First

   Amendment rights to free speech in the commercial speech set forth on their websites.

   Specifically, the relief of a permanent injunction prohibiting the operation of a website may not

   be supported by law where an appropriate disclaimer could prevent the consumers’ confusion or

   misunderstanding. Moreover, all content on the websites that is informational and non-deceptive

   is protected speech and cannot be forcibly removed or subject to the remedies sought by Plaintiff.



                                 THIRD AFFIRMATIVE DEFENSE

          Certain of Plaintiff’s claims fail to the extent Plaintiff seeks remedies beyond the applicable

   three-year statute of limitations for civil enforcement actions based on alleged deceptive and unfair

   practices pursuant to 15 U.S. Code § 57b and/or with the statute of limitations applicable to the

                                                    19
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 20 of 21




   civil penalties sought here, including without limitation disgorgement.

                                       RESERVATION OF RIGHTS

            Corporate Defendants reserve the right to allege other defenses and affirmative defenses

    as they become known during the course of the Receiver’s ongoing investigation of the

    Corporate Defendants, because the Receiver has been in control of the Corporate Defendants

    for less than six months, and to amend this Answer and Affirmative Defenses to allege such

    additional affirmative defenses at such time as they become known, to the extent required.


                                           JURY DEMAND
           Pursuant to Federal Rule of Civil Procedure 38(b), Corporate Defendants demand a trial

   by jury on all issues so triable.



           Respectfully submitted this 27th day of May, 2020.

                                                        Respectfully submitted,

                                                       /s/Kenneth Dante Murena
                                                       Kenneth Dante Murena, Esq.
                                                       Florida Bar No. 147486
                                                       DAMIAN & VALORI LLP
                                                       1000 Brickell Avenue, Suite 1020
                                                       Miami, Florida 33131
                                                       T: (305) 371-3960 | F: (305) 371-3965
                                                       Email: kmurena@dvllp.com
                                                       Counsel for Receiver Melanie E. Damian




                                                  20
Case 1:19-cv-25046-RNS Document 239 Entered on FLSD Docket 05/27/2020 Page 21 of 21




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

   electronic transmission via this Court’s CM/ECF filing system on May 27, 2020 on all counsel or

   parties who have appeared in the above-styled action.



                                                      /s/Kenneth Dante Murena
                                                      Kenneth Dante Murena, Esq.
                                                      Counsel for Receiver Melanie E. Damian




                                                 21
